DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse in the reply filed on 06/14/2022 is acknowledged. 
Claims 2-4, 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Applicant’s elect Group 1 Species B including claims 1 and 5-17, for prosecution on the merits.

Abstract
The abstract of the disclosure is objected to because it contains more than 150 words in length.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: The paragraphs in specification are improperly numbered. 
Appropriate correction is required.

Claim Objection
 	Claims 5-14 and 16-17 do not recite a comma after the preamble. These claims should recite a comma after the preamble. 
Claim 9 recites, “wherein step of correlating the first set”, which should recite, “wherein the step of correlating the first set”. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2006/0276711 A1, Filed 2005-06-03, hereinafter “Yuan”) in view of Vera Behar (Ultrasonics 39 (2002) 603-610, Techniques for phase correction in coherent ultrasound imaging systems, hereinafter “Behar”, A copy of this reference is attached to this Office Action).
Claim 1, Yuan discloses, an ultrasound device (0005: “The systems and methods described herein provide for an ultrasound imaging system for imaging the interior of a living being with an adjustable imaging device.”) including a number of relatively movable transducer segments (0005: “The adjustable imaging device is preferably…can be adjustable between a first, undeployed layout and a second, deployed layout. The imaging device is preferably insertable into the inner lumen in the first layout and adapted to image in the second layout.”, refer to FIG 1A-1B below: transducer elements 110 with respect to portions 140 and 141), the method comprising the steps of:

    PNG
    media_image1.png
    690
    496
    media_image1.png
    Greyscale

a. providing an ultrasound device including a first transducer segment (portion 140) moveably connected to a second transducer segment (portion 141) via a controllable actuator (coupling member 150: 0040: “Coupling member 150 is preferably adapted to allow portion 140 to swing between the deployed and undeployed layouts with relatively little resistance. Coupling member 150 is preferably a flexible member that provides a sufficient degree of rigidity to maintain the proper alignment for portions 140 and 141 when in the deployed layout.”)); 
b. moving the first transducer segment relative to the second transducer segment by operating the controllable actuator (0040: “Coupling member 150 is preferably adapted to allow portion 140 to swing between the deployed and undeployed layouts with relatively little resistance. Coupling member 150 is preferably a flexible member that provides a sufficient degree of rigidity to maintain the proper alignment for portions 140 and 141 when in the deployed layout.”);
Yuan fails to disclose, A method of determining relative position offsets for transducer segments of an ultrasound device
c. determining a positional offset for ultrasound signals emitted from the first transducer segment relative to ultrasound signals emitted from the second transducer segment; and 
d. correcting subsequent ultrasound signals emitted from or received by at least one of the first and second transducer segments using the positional offset to produce an ultrasound image.  
However, Behar discloses, A method of determining relative position offsets for transducer segments of an ultrasound device (Title: Techniques for phase correction in coherent ultrasound imaging systems, as well as 1. Introduction: “The echo-signals received at different phased array elements are not aligned after geometrical time delays compensation. To achieve optimal focusing and imaging the time delays must be estimated and corrected. The methods for phase correction include the following techniques––“)
c. determining a positional offset for ultrasound signals emitted from the first transducer segment relative to ultrasound signals emitted from the second transducer segment; and 
d. correcting subsequent ultrasound signals emitted from or received by at least one of the first and second transducer segments using the positional offset to produce an ultrasound image.  
Behar discloses, obtaining signals emitted from a first transducer segment (Element being corrected/Uncorrected elements is seen as the first transducer segment wherein the obtained signal is represented as s*amber,i, relative to the obtained signals emitted from a second transducer segment (Reference region corrected elements) wherein the obtained signals are represented as sref,I, See FIG. 5 below. The positional offset is referred to as the difference in the arrival time between the obtained signals. (i.e. the offset of the time delay). 

    PNG
    media_image2.png
    285
    557
    media_image2.png
    Greyscale

Furthermore refer to 2. Problem formulation: “The time delays Tamber,i can be accurately measured using a cross-correlation approach [3]. The cross-correlation of the two signals received at adjacent elements is calculated according to [3]

    PNG
    media_image3.png
    111
    602
    media_image3.png
    Greyscale



where Ts is the sampling time interval, M the number of signal samples. The difference in the arrival time between signals si and si+1 is calculated as Δτi,i+1=k0Ts, where k0 is the offset of the peak in the cross-correlation function (2). This provides the relative time delay needed to produce two time-coincident signals. Repeating this process for all pairs of neighbor array elements provides an estimate of the time delay values that must be applied in the beamforming stage in order to properly focus the transducer through inhomogeneous media. If such corrective time shifts are applied in both transmit and receive, the transducer can be re-focused.” The time delay values are seen as positional offsets from the array elements. As such, a corrective time shift is applied using the estimated time delay values in order to properly focus the transducer for imaging.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging processing system of Yuan to include determining relative a position offsets for transducer segments of an ultrasound device wherein determining a positional offset for ultrasound signals emitted from the first transducer segment relative to ultrasound signals emitted from the second transducer segment; and correcting subsequent ultrasound signals emitted from or received by at least one of the first and second transducer segments using the positional offset to produce an ultrasound image as taught by Behar. The motivation to do this would yield predictable results such as improving the phase correction in coherent ultrasound imaging systems. 

Claim 5: Yuan as modified discloses all the elements above in claim 1. Claim 5 further limits the positional offset of the modified combination above in claim 1. As such Behar further discloses, wherein the step of determining the positional offset for the first transducer segment comprises determining the positional offset with an acoustic measurement of a number of ultrasound signals received by the first transducer segment and the second transducer segment (Behar discloses in a step of determining the positional offset of the transducer segments refer to as Technique 3-Variable speckle look-back: 3. Adaptive algorithms for phase correction: “According to this technique the reference signal is a sum of signals from all previously corrected elements. The cross-correlation function between the signal at ith element and the reference signal is given by:”


    PNG
    media_image4.png
    70
    839
    media_image4.png
    Greyscale

The acoustic measurement of the first transducer segment is represented by s*amber,i while the acoustic measurement of the second transducer segment is represented by sref,i. The positional offset is determined by ki of Ts, the sampling time delay of the offset for the first transducer segment.)

Claim 6: Yuan as modified discloses all the elements above in claim 5. Claim 6 further limits the positional offset of the modified combination above in claims 5 and 1. As such Behar further discloses the step of determining the position offset of the number of ultrasound signals received by the transducer segments using Technique 3-Variable speckle look-back, wherein the step of determining the positional offset with an acoustic measurement of a number of ultrasound signals received by the first transducer segment and the second transducer segment (see claim 5 above described by Behar) comprises the steps of:
a. obtaining a first set of ultrasound signals from the ultrasound signals received by the first transducer segment (The cross-correlation function (7) gives the obtained signal of the first set of ultrasound signals from the ultrasound signals received by the first transducer segment represented as s*amber,i); 
b. obtaining a second set of ultrasound signals from the ultrasound signals received by the second transducer segment (The cross-correlation function (7) gives the obtained signal of the second set of ultrasound signals from the ultrasound signals received by the first transducer segment represented as sref,I,); and 
c. correlating the first set of ultrasound signals to the second set of ultrasound signals to determine the positional offset (The cross-correlation function (7) between the ith element and the reference signal is given by:  

    PNG
    media_image4.png
    70
    839
    media_image4.png
    Greyscale

wherein K is offset of the time sampling interval of the peak in the cross-correlation function.  

Claim 7: Yuan as modified discloses all the elements above in claim 6, Claim 7 further limits the positional offset of the modified combination above in claim 6, 5, and 1. As such Behar further discloses, 
wherein the positional offset is a time shift applied to the first set of ultrasound signals (2. Problem formulation: “where Ts is the sampling time interval, M the number of signal samples. The difference in the arrival time between signals si and si+1 is calculated as Δτi,i+1=k0Ts [time shift], where k0 is the offset of the peak in the cross-correlation function…This provides the relative time delay needed to produce two time-coincident signals.”; as well as 3. Adapative algorithms for phase correction: Technique 3: “If ki is the offset of the peak in the cross-correlation function (5), the corrected complex amplitude is formed as: 

    PNG
    media_image5.png
    96
    847
    media_image5.png
    Greyscale
Where Tamber,i is the time shift applied to the first set of ultrasound, which are the elements being corrected.).

Claim 9: Yuan as modified discloses all the elements above in claim 6; however, Yuan as modified fails to discloses, wherein step of correlating the first set of ultrasound signals to the second set of ultrasound signals comprises the steps of:
a. forming a first coherent beamsum from the first set of ultrasound signals; 
b. forming a second coherent beamsum from the second set of ultrasound signals; and {01711139.DOC/ }Serial No. 17/075,103 Response to Restriction Requirement Page 4 of 11 
c. correlating the first coherent beamsum and the second coherent beamsum with each other.  
However, Behar further discloses using another technique, Technique 4, 
wherein step of correlating the first set of ultrasound signals to the second set of ultrasound signals comprises the steps of (3. Adaptive algorithms for phase correction: Technique 4):
a. forming a first coherent beamsum from the first set of ultrasound signals (cross-correlation functions R1); 
b. forming a second coherent beamsum from the second set of ultrasound signals (The corrected signals at (n+1-i)th and at (n+1+i)th); and {01711139.DOC/ }Serial No. 17/075,103 Response to Restriction Requirement Page 4 of 11 
c. correlating the first coherent beamsum and the second coherent beamsum with each other (The reference signal sref,i is recursively calculated as:

    PNG
    media_image6.png
    83
    879
    media_image6.png
    Greyscale
Function 11 correlates the first coherent beam sum and the second coherent beamsum by recursively calculating the reference signal.).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the step correlation technique of the ultrasound signals Yuan as modified to include  forming a first coherent beamsum from the first set of ultrasound signals; forming a second coherent beamsum from the second set of ultrasound signals; and {01711139.DOC/ }Serial No. 17/075,103Response to Restriction RequirementPage 4 of 11correlating the first coherent beamsum and the second coherent beamsum with each other as taught by Behar. The motivation to do this would yield predictable results such as improving the techniques of cross-correlation in phase correction within ultrasound imaging systems.    

Claim 13: Yuan as modified discloses all the elements above in claim 5, Claim 13 further limits the positional offset of the modified combination above in claim 5 and 1. As such Behar further discloses, using Technique 3-Variable speckle look-back, wherein the first transducer segment comprises an array of transducer elements (Element being corrected/Uncorrected elements, See FIG. 5 below), 

    PNG
    media_image2.png
    285
    557
    media_image2.png
    Greyscale

and further comprising the step of determining a positional offset for a first transducer element in the array relative to a second transducer element (Reference region corrected elements) in the array by correlating a signal received by the first transducer element with a signal received by the second transducer element (3. Adaptive algorithms for phase correction: Behar discloses in Technique 3-Variable speckle look-back: According to this technique the reference signal is a sum of signals from all previously corrected elements. The cross-correlation function between the signal at ith element and the reference signal is given by:”

    PNG
    media_image4.png
    70
    839
    media_image4.png
    Greyscale

Wherein the acoustic measurement (a signal) of the first transducer segment is represented by s*amber,i while the acoustic measurement (a signal) of the second transducer segment is represented by sref,i. The positional offset is determined by ki of Ts, the sampling time delay of the offset for the first transducer segment relative to the second transduce element in the array wherein the cross-correlation function (7) (the correlation) between the ith element (the first transducer element) and the reference signal (the second transducer element) is given by:  

    PNG
    media_image4.png
    70
    839
    media_image4.png
    Greyscale

Wherein K is offset of the time sampling interval of the peak in the cross-correlation function.  
	
	Claim 17: Yuan as modified discloses all the elements above in claim 1, Yuan further discloses, wherein the controllable actuator is a controllable shape memory material (coupling member 150: 0040: “Coupling member 150 is preferably adapted to allow portion 140 to swing between the deployed and undeployed layouts with relatively little resistance. Coupling member 150 is preferably a flexible member that provides a sufficient degree of rigidity to maintain the proper alignment for portions 140 and 141 when in the deployed layout.”)). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Behar, as applied in claim 6 above, in further view of C. Gray (A comparative evaluation of several algorithms for phase aberration correction IEEE Trans. Ultrason. Ferro. Freq. Contr., 41 (1994), pp. 631-642, hereinafter “Gray”, a copy of this reference is attached with this office action).  
Claim 8: Yuan as modified discloses all the elements above in claim 6; Yuan in view of Behar further discloses, using the Variable speckle look-back wherein the positional offset is a time shift applied to the first set of ultrasound signals (2. Problem formulation: “where Ts is the sampling time interval, M the number of signal samples. The difference in the arrival time between signals si and si+1 is calculated as Δτi,i+1=k0Ts [time shift], where k0 is the offset of the peak in the cross-correlation function…This provides the relative time delay needed to produce two time-coincident signals.”; as well as 3. Adapative algorithms for phase correction: Technique 3: “If ki is the offset of the peak in the cross-correlation function (5), the corrected complex amplitude is formed as: 

    PNG
    media_image5.png
    96
    847
    media_image5.png
    Greyscale
Where Tamber,i is the time shift applied to the first set of ultrasound, which are the elements being corrected.)
However, Yuan and Behar fail to disclose, wherein the positional offset is a phase shift applied to the first set of ultrasound signals.  
Within the same field of endeavor, Gary discloses, obtaining a positional offset described as a phase shift applied to an uncorrected set of ultrasound signals. Specifically, Gary discloses, the shifts associated with peak correlations are added to the shifts at the nearest corrected neighboring elements. If the phase shift for element n is represented by delta t.sub.n, then the follow formula (2) below is applied to the signal at an element shifted relative to the phase of the summed signal from the corrected reference region (page 633: right column, Section: Method by which Arrival Time Profiles are Expected). 

    PNG
    media_image7.png
    104
    529
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the positional offset of Yuan in view of Behar to be a phase shift applied to a set of ultrasound signals. The motivation to do this would yield predictable results such as improving the relationship between two waveforms and their resulting phase angle. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Behar, as applied in claim 6 above, in further view of A. Greenberg ("Estimation of subsample time delay differences in narrowband ultrasonic echoes using the Hilbert transform correlation," in IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 41, no. 5, pp. 588-595, Sept. 1994, doi: 10.1109/58.308493., hereinafter “Greenberg”. A copy of this reference is attached to this Office action). 
Claim 10: Yuan as modified discloses all the elements above in claim 6, Yuan and Behar fail to discloses, wherein the step of correlating the first set of ultrasound signals to the second set of ultrasound signals comprises the steps of:
a. determining a correlation function between the first set of ultrasound signals and the second set of ultrasound signals; and 
b. finding a value that maximizes or minimizes the correlation function.  
However, Grennberg discloses, in Section 2. Derivation of the Estimator:
a. determining a correlation function (Rsr(T)) between the first set of ultrasound signals (received echo s(t)) and the second set of ultrasound signals (reference echo r(t)); and 
b. finding a value that maximizes or minimizes the correlation function. (Section 2. Derivation of the Estimator: “We model all received echoes as having the same signal shape and only differing in the arrival time. Thus, using r(t) as a reference echo we find that the received echo is [Formula 1 below] where the time delay 0 is considered to be an unknown deterministic parameter. In many time delay estimators [3], [6], [7] the cross correlation [Formula 2 below] between the reference echo ~(t) and the received echo s(t) is considered. The time lag maximizing this cross correlation is the estimated time delay.” Note: Formula 2 is similar to the Applicant correlation function defined in paragraph 0100 of the present applications’ specification. 

    PNG
    media_image8.png
    63
    459
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    87
    558
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify correlation step of Yuan as modified to comprises the steps of determining a correlation function between the first set of ultrasound signals and the second set of ultrasound signals; and finding a value that maximizes the correlation function as taught by Grennberg. The motivation to do this would yield predictable results such as improving the accuracy of the cross-correlation of two signals. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Behar, as applied in claim 5 above, in further view of Zloter et al (US 6,392,330 B1, Filed 2000-06-05, hereinafter “Zloter”).
Claim 14: Yuan as modified discloses all the elements above in claim 5. Claim 14 further limits the positional offset of the modified combination above in claim 5 and 1. As such Behar further discloses,
wherein the first transducer segment comprises a first array of transducer elements and the second transducer segment comprises a second array of transducer elements Behar discloses, obtaining signals emitted from a first transducer segment (Element being corrected/Uncorrected elements is seen as the first transducer segment wherein the obtained signal is represented as s*amber,i, relative to the obtained signals emitted from a second transducer segment (Reference region corrected elements) wherein the obtained signals are represented as sref,I, Refer to the transducer array in FIG. 5 below. The positional offset is referred to as the difference in the arrival time between the obtained signals. (i.e. the offset of the time delay).,

    PNG
    media_image2.png
    285
    557
    media_image2.png
    Greyscale


Yuan and Behar fail to discloses, and wherein the step of determining the positional offset with an acoustic measurement of ultrasound signals transmitted by the first transducer segment and received by the second transducer segment comprises performing a time of flight calculation on an ultrasound signal sent from at least one transducer element on the first or second array to at least one transducer element on the other of the first or second array. {01711139.DOC/ }Serial No. 17/075,103 Response to Restriction Requirement 
	However, Zloter discloses, wherein the first transducer segment comprises a first array of transducer elements and the second transducer segment comprises a second array of transducer elements, and 
wherein the step of determining the positional offset with an acoustic measurement of ultrasound signals transmitted by the first transducer segment and received by the second transducer segment comprises performing a time of flight calculation on an ultrasound signal sent from at least one transducer element on the first or second array to at least one transducer element on the other of the first or second array (Claim 23: “(i) one of the first and second groups of ultrasound transducers transmits at least one measurement signal..” [acoustic measurement] “which is received by ultrasound transducers in the other of the first and second groups, and (ii) a position of the movable element is derived from time-of-flight measurements for the at least one measurement signal; and (b) intermittently operating the system in a calibration mode in which: (i) at least one ultrasound transducer from the second group transmits a calibration signal and at least one other ultrasound transducer from the second group receives the calibration signal, and (ii) calibration information is derived from time-of-flight measurements for calibration signal.” The position of the movable element derived from the time-of-flight measurement is seen as the positional offset.). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the determining step of the positional offset of Yuan as modified to include determining the positional offset with an acoustic measurement of ultrasound signals transmitted by the first transducer segment and received by the second transducer segment comprises performing a time of flight calculation on an ultrasound signal sent from at least one transducer element on the first or second array to at least one transducer element on the other of the first or second array as taught by Zloter. The motivation to do this would yield predictable results such as improving the measurements of the positional information of the transducer groups within ultrasound imaging system. 

Allowable Subject Matter
Claims 11-12 are objected to being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any interleaving claims. In addition, claims 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 16 incorporates the allowable subject of claim 15 therein. 
The following is a statement of reasons for the indication of allowable subject matter of claim 11:
The limitations recited in claim 1, 5, 6, and 11 in regard to the feature of “wherein the step of correlating the first set of ultrasound signals to the second set of ultrasound signals comprises the steps of: a. converting each of the first set of ultrasound signals and the second set of ultrasound signals into an in-phase component and a quadrature component to form a first IQ signal and a second IQ signal; b. multiplying one of the first or second IQ signals with the complex conjugate of the other of the first or second IQ signal to form a product; c. determining the phase of the product; d. using the phase to estimate the positional offset.”, in combination with the other claimed elements, is not taught or disclosed in the prior art. 
	The following is a statement of reasons for the indication of allowable subject matter of claim 12: The limitations recited in claim 1, 5, 6, and 12 in regard to the feature of “wherein the step of correcting the ultrasound signals comprises the steps of: a. applying the determined positional offset to subsequent ultrasound signals received by the first transducer segment to form a first coherent ultrasound signal data set; b. combining a first coherent ultrasound signal data set from the first transducer segment with a second coherent ultrasound signal data set from the second transducer segment to form a combined coherent ultrasound signal data set; {01711139.DOC/ }Serial No. 17/075,103c. determining a first incoherent ultrasound signal data set from the first transducer segment; d. determining a second incoherent ultrasound signal data set from the second transducer segment; e. combining the first incoherent ultrasound signal data set with the second incoherent ultrasound signal data set to form a combined incoherent ultrasound signal data set; and f. combining the combined coherent ultrasound signal data set and the combined incoherent ultrasound signal data set to form an ultrasound image.”, in combination with the other claimed elements, is not taught or disclosed in the prior art. 
The following is a statement of reasons for the indication of allowable subject matter of claim 15: The limitations recited in claim 1 and 15 in regard to the feature of “wherein the step of determining a positional offset for ultrasound signals emitted from the first transducer segment relative to ultrasound signals emitted from the second transducer segment comprises: a. determining a first positional offset prior to initial operation of the controllable actuator to move the first transducer segment relative to the second transducer segment; and b. determining a second positional offset upon stoppage of the controllable actuator to track the motion of the first transducer segment and the second transducer segment.”, in combination with the other claimed elements, is not taught or disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793